Citation Nr: 0105311	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-01 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a sleep disorder 
manifested by sleep loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 4, 1997 to July 
14, 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied, in pertinent part, entitlement 
to service connection for loss of sleep. 

The Board notes that in an August 2000 decision, the Board 
denied entitlement to service connection for a skin disorder 
claimed as a skin rash on the basis that the claim was not 
well grounded.  The Board also denied entitlement to service 
connection for bilateral pes planus on the basis that the 
condition preexisted service and was not aggravated by 
service.  There has been a significant change in the law 
since the Board issued that decision.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The veteran was informed of this change in the law 
at his January 2001 hearing before a Member of the Board.  

Following a hearing before a member of the Board in January 
2001, the veteran submitted additional evidence consisting of 
a private medical statement regarding the cause of his 
insomnia.  The veteran also submitted a statement waiving RO 
consideration of this additional evidence.  Accordingly, the 
evidence has been considered by the Board in this decision.

Finally, the Board notes that during the January 2001 hearing 
before a Member of the Board, the veteran's representative 
stated that they were seeking entitlement to service 
connection for anxiety, claimed as secondary to a skin 
disorder.  This matter is referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  Service medical records are silent for any treatment, 
complaints, or diagnoses related to sleep loss.

2.  Upon VA examination dated in September 1998, the examiner 
found no rash and opined that no reason was found for the 
sleep disturbances claimed by the veteran as related to 
itching in the pubic area.

3.  In a January 2001 statement, a private physician stated 
that the veteran's insomnia was more likely than not caused 
by tinea versicolor.  

4.  The record is silent for any medical evidence associating 
the veteran's claimed sleep disorder and/or tinea versicolor 
with any incident of military service, nor is there any 
medical evidence suggesting the possibility of such a 
relationship.  



CONCLUSION OF LAW

A sleep disorder manifested by sleep loss was not incurred in 
or as a result of any incident of active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in January 1997, the veteran's systems were 
clinically evaluated as normal with the exception of tattoos 
and excessive refractive error.  In his report of medical 
history, the veteran reported that he wore contact lenses.  A 
June 11, 1997 clinical record reflects the veteran indicated 
there had been no change in his medical status since his 
enlistment physical.  On June 23, 1997, the veteran 
complained of a rash to the groin area for one to one and a 
half weeks.  The examiner noted no lesions or erythema and a 
questionable rash on a few hair shafts.  An assessment of 
genitalia itch was noted.  Clinical records also reflect that 
there were no significant illnesses or injuries noted since 
the veteran's enlistment examination that would preclude 
separation from active service.  

Upon VA examination dated in September 1998, the veteran 
complained that the detergent used to wash his underwear 
during service caused him to itch.  He also stated that the 
itching caused him loss of sleep.  He indicated that he did 
not seek medical help at that time and had not sought medical 
help since his discharge from service.  Upon physical 
examination, the examiner found no rash.  It was noted that 
the area of the pruritus was evaluated very thoroughly.  
There were no scratch marks documenting pruritus and 
scratching for more than a year.  The examiner opined that no 
reason was found for the sleep disturbances claimed by the 
veteran as related to itching in the pubic area.  

An April 1999 letter from the veteran's mother is silent as 
to difficulty sleeping.  

At his April 1999 hearing before a Member of the Board, the 
veteran testified that he would stay up at night scratching.  
(Transcript, page 5).  

In May 1999, the RO received a statement from an acquaintance 
stating that the veteran had to wear shoes that were too 
small for his feet during his military service and that he 
developed an itchy and painful skin irritation during 
service.  

In May 1999, the RO also received letters written by the 
veteran to his parents while on active duty.  In a letter to 
his father, the veteran stated that he was looking forward to 
being home and catching up on his sleep.  He also indicated 
that he had told someone that he had lost a lot of sleep.  In 
a letter addressed to both of his parents, the veteran 
indicated that an itch in the jock area had kept him from 
sleeping.  The veteran also stated in a letter addressed to 
his mother, that his underwear was causing him to itch, 
making it hard for him to sleep.  

In an August 2000 decision, the Board denied entitlement to 
service connection for a skin disorder claimed as a skin rash 
on the basis that the claim was not well grounded.  The Board 
also denied entitlement to service connection for pes planus 
on the bases that the condition preexisted entry into 
military service and was not aggravated by military service.  

In a January 2001 statement, a private physician stated that 
he had been treating the veteran since April 30, 1999 for 
[t]inea [v]ersicolor, which was "as more likely than not to 
cause his secondary condition of [i]nsomnia and [a]nxiety."  

At his January 2001 hearing before a Member of the Board, the 
veteran testified his problem started while he was in service 
and escalated when he got back home.  (Transcript, page 4).  
He stated that he would get about 5.5 hours of sleep because 
he would wake up in the middle of the night scratching and 
itching, tossing and turning.  He also stated that he would 
wake up anxious in the morning.  (Transcript, page 5).  He 
testified that he was taking medication to help him sleep.  
(Transcript, page 6).  He also testified that he did not have 
any sleep problems prior to his active service.  (Transcript, 
page 8).  


Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d) (2000).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for a disorder aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The evidence of record reflects that the veteran is not 
service-connected for any disability at this time.  Thus, the 
provisions regarding secondary service connection are not for 
application in the present case.  

Upon consideration of entitlement to service connection on a 
direct basis, the Board notes that the veteran's service 
medical records are silent for complaints, treatment, or 
diagnoses related to sleep loss.  Additionally, a private 
physician has opined that the veteran's insomnia is more 
likely than not caused by his tinea versicolor.  The 
physician did not express any opinion as to a relationship 
between the veteran's insomnia or tinea versicolor and his 
approximately five-week period of active military service.  
The Board also notes that the September 1998 VA examiner 
found no rash and opined that no reason was found for the 
sleep disturbances claimed by the veteran as related to 
itching in the pubic area.  The examination report also 
reflects that the veteran reported that he had not sought 
medical assistance for his sleep loss since his discharge 
from service.  

Thus, the record is silent for any medical evidence to 
suggest that the veteran's claimed sleep disorder is 
associated with, or was incurred as a result of, active 
military service.  In the absence of such evidence, the 
veteran's claim of entitlement to service connection for a 
sleep disorder must be denied.  

In light of the private physician statement as to the cause 
of the veteran's insomnia as well as the September 1998 VA 
examination findings, the Board concludes that a remand of 
this claim to the RO for further assistance is not warranted 
as there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2099 (2000) (to be codified at 38 U.S.C. 
§ 5103A).



ORDER

Entitlement to service connection for a sleep disorder 
manifested by sleep loss is denied.  


______________________________             
_______________________________
     Deborah W. Singleton                                                    
M. Sabulsky
Member, Board of Veterans' Appeals              Member, Board 
of Veterans' Appeals



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

